Title: From Thomas Jefferson to Cyrus Griffin, 11 December 1789
From: Jefferson, Thomas
To: Griffin, Cyrus



Dear Sir
Eppington Dec. 11. 1789.

I am honored with your favor of to-day, and thank you for your care of the letter which accompanied it. I am sincerely sorry that I had not the pleasure of seeing you at Richmond, and of renewing to you vivâ voce the assurances of friendship and attachment which I have long entertained for you. With respect to the office I hold at present and that newly proposed to me, the indulgence of the President leaves me incertain. I shall state to him certain circumstances and ask his decision. If he chuses to make use of me here, I shall at all times and places be ready to render you any service  in my power. This however could only be on my arrival at New York, as I do not feel myself on such a footing with the President as to suggest any person to him but in the course of a conversation when a fit occasion could be made.—I cannot at this time say from memory whether I received a letter from you inclosing others to the sisters of lady Christina, within a year past. If I did, I can answer for the having safely delivered them. I have none in charge from them at present. I am not without hopes of still seeing you either in a visit I must yet make to Richmond, or on my journey Northwardly. My daughter is thankful for your kind remembrance of her, and joins me in esteem for you. I am with great attachment dear Sir your most obedt. & most humble servt.,

Th: Jefferson

